Citation Nr: 1537376	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  06-23 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.   

2.  Entitlement to service connection for a back condition.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to an initial evaluation in excess of 20 percent for the service-connected diabetes mellitus type II associated with herbicide exposure.

5.  Entitlement to an initial evaluation in excess of 30 percent for the service-connected coronary artery disease (CAD)/ischemic heart disease, status post coronary artery bypass graft.

6.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected diabetic peripheral neuropathy of the right lower extremity.

7.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected diabetic peripheral neuropathy of the left lower extremity.

8.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected status post trigger finger repair of the right hand (dominant).

9.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected status post trigger finger repair of the left hand (non-dominant).

10.  Entitlement to an initial evaluation in excess of 20 percent for the service-connected bilateral diabetic retinopathy with bilateral cataracts. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to December 1971.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran presented testimony before the Board in June 2007; a transcript has been associated with the claims folder.    

The matter was previously before the Board in February 2009 and August 2011 and remanded on both occasions for further development and adjudication.  In May 2013, the Board denied claims of service connection for diabetes mellitus, CAD, hypertension, diabetic retinopathy, and trigger finger repair of the right thumb. The Veteran appealed the denials to the United States Court of Appeals for Veterans Claims (Court).  In October 2013, the Court vacated the May 2013 decision and remanded the matter to the Board for action consistent with the Joint Motion for Partial Vacatur and Remand (JMR).  

In January 2014, the Board awarded service connection for diabetes mellitus and CAD. The Board remanded the claims for hypertension, diabetic retinopathy, and trigger finger repair of the right thumb for further development and adjudication.  While in remand status, the RO awarded service connection for status post trigger finger repair of the right hand.  The claim of service connection for hypertension has been returned to the Board and is now ready for appellate disposition.

In an April 2014 rating decision the RO, in pertinent part, denied service connection for a back condition and hearing loss.  In June 2014, the RO, in pertinent part, awarded service connection effective December 2002 for diabetes mellitus (20 percent disabling), CAD/ischemic heart disease (10 percent disabling), diabetic peripheral neuropathy of the right lower extremity (10 percent disabling), and diabetic peripheral neuropathy of the left lower extremity (10 percent disabling).  The Veteran filed an NOD with the denials of service connection and the initial ratings assigned for diabetes mellitus, CAD, and peripheral neuropathy of the bilateral lower extremities in September 2014.  In November 2014, the RO retroactively increased the disability rating to 30 percent for CAD. The RO awarded service connection effective January 2004 for status post trigger finger repair of the bilateral hands (10 percent disabling each hand) and bilateral diabetic retinopathy with bilateral cataracts (20 percent disabling) .  The Veteran filed an NOD with the ratings assigned in April 2015.  A statement of the case (SOC) has not been issued for these claims. Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), when this occurs, the Board must remand the matter and instruct the RO that the issues remain pending in appellate status (and requires further action (including issuance of an SOC).  These matters are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent and probative medical evidence of record preponderates against a finding that the Veteran's hypertension, is due to events in active service; it is not proximately due to, the result of, or aggravated by a service-connected disability; and as a chronic disease it is not shown to have been manifested to a compensable degree within one year after the Veteran's separation from service in December 1971.


CONCLUSION OF LAW

The criteria for service connection for hypertension, to include as secondary to a service-connected disability, have not been met.  8 U.S.C.A. §§ 1101, 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the Veteran's claim.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The RO provided the Veteran pre-adjudication notice by letters dated in February 2004 and April 2004.  Additional VCAA and duty to assist letters were sent in May 2004, June 2004, July 2004, October 2004, March 2006, April 2009, July 2009, August 2011, September 2011, December 2011, April 2012, November 2012, and January 2012.  Notice pursuant to the Dingess decision was provided in May 2006 and the claim was subsequently readjudicated, most recently in a January 2015 supplemental statement of the case.  Mayfield, 444 F.3d at 1333. 

VA has obtained service treatment and personnel records, assisted the Veteran in obtaining evidence (post-service VA and private outpatient treatment records and lay statements), provided the Veteran VA examinations, afforded the Veteran the opportunity to give testimony before the Board, and attempted to verify his service in the Republic of Vietnam (RVN) with the National Personnel Records Center (NPRC), National Archives and Records Administration (NARA), the Naval History and Heritage Command, and the U.S. Army and Joint Services Records Research Center (JSRRC).  

All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.




II. Analysis

The Board has reviewed all the evidence in the Veteran's virtual record.   Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some 'chronic diseases,' such as hypertension, presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  With 'chronic disease' shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term 'chronic disease', whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Board previously found in an earlier decision that the evidence was at least in equipoise that the Veteran had in-country service in the RVN.  Based on the circumstances of the Veteran's service, it was then presumed that he was exposed to herbicides, including Agent Orange.  For purposes of this decision, hypertension is not a disease presumptively related to such exposure.  38 C.F.R. § 3.309 (e), Note 2.  Thus, service connection would not be warranted on this basis. 

Hypertension is however a "chronic disease" under 38 C.F.R. § 3.309(a).  Thus, consideration under 38 C.F.R. § 3.303(b) is warranted.  The Veteran's service treatment records are negative for complaints, treatment, or diagnoses of hypertension, to include reports of medical examination dated in August 1967, November 1971 (separation examination), and August 1977.  Notably, blood pressure readings were recorded as follows 130/80 in August 1967, 134/76 at separation examination in November 1971, and 122/80 in August 1977.  

Post-service, it appears the Veteran was diagnosed with hypertension in approximately 1996.  The Veteran testified before the Board in June 2007 and indicated that hypertension was diagnosed in 1998.   Though private treatment records (catheterization report) shows hypertension earlier in December 1996.  The February 2005 VA examiner noted a 20 year history of hypertension; this is still 14 years after his discharge from active military service and clearly outside the one-year presumptive period.  38 C.F.R. §§  3.307, 3.309.  The evidence of record reveals that there was a prolonged period without medical complaint or treatment, and the amount of time which has elapsed since military service, can be considered as evidence against the claim.  Maxson, 230 F.3d at 1333.   

As hypertension was not shown during service or for years thereafter, service connection can only be granted if there is some competent evidence linking the current disability to service.  Here, there is no such competent evidence, even after the Veteran was examined by VA in 2005 and 2014.    

The Veteran is competent to report such symptoms commonly associated with hypertension like headaches, fatigue, chest pain, vision problems, and difficulty breathing.  The Veteran is not, however, competent to report whether such symptoms are a manifestation of a 'chronic disease.'  See Jandreau, supra.  

The competent medical evidence of record does not support a finding that hypertension was related to the Veteran's active duty service.  The 'chronic disease' was not present to a degree capable of identifying the disease entity during service.  No symptoms actually related to hypertension have been identified for continuity of symptomatology after the Veteran's discharge from service.  Moreover, the Veteran has not asserted that he has had observable symptoms of hypertension which have continued since active duty.  The Board concludes that service connection is not warranted under 38 C.F.R. § 3.303(b).
The Veteran has alleged hypertension is the result of his diabetes mellitus (and recently his CAD).  Service connection has recently been awarded for diabetes mellitus and CAD.  However, the  preponderance of the evidence against a finding that the Veteran has hypertension secondary to his diabetes mellitus or CAD. 

Notably, the September 2014 VA examiner opined that hypertension was less likely than not (less than 50% probability) proximately due to or the result of the Veteran's diabetes.  The examiner indicated that the objective evidence regarding a linkage between his service-connected diabetes and his essential hypertension failed to reach the fifty percent probability threshold.  Specifically, the examiner found the Veteran had essential hypertension.  This finding was based on the absence of nephropathy.  His renal function tests (BUN/creatinine) were within normal limits in 2004 and were still within normal limits in September 2014.  His urinalysis was negative for protein in 2004 and again in 2008.  The Veteran also had risk factors for essential hypertension, including age and obesity.  The examiner found that there was no compelling, objective evidence found in the medical record to show that the diagnosis of essential hypertension was incorrect.  

The examiner also indicated that he was unable to determine a baseline level of severity for hypertension as there was inadequate data.  The examiner then opined it was not likely that hypertension was aggravated beyond the natural progression of the disease.  The examiner indicated the Veteran had essential hypertension well-controlled by standard medications.  The examiner noted the Veteran was on two blood pressure medications when first seen by VA in 2004 and was still on two medications, with very good control of his blood pressure.  His BUN and Creatinine levels and his epidermal growth factor receptor were all within normal limits when recently checked.  The examiner concluded there was no objective evidence found in the medical record showing that essential hypertension had been aggravated beyond the natural progression by his diabetes. 

In November 2014 an addendum opinion was sought.  The examiner indicated that it was not likely that the Veteran's hypertension was proximately due to, the result of, or aggravated (chronically worsened) by the service-connected CAD. The examiner indicated that a review of medical literature failed to show any objective evidence regarding a linkage between his CAD and essential hypertension either as a causative factor or as an aggravating factor.  The examiner noted these conditions often co-exist, but CAD did not actually cause hypertension.  The examiner also indicated that there was no objective evidence found in this medical records showing that his essential hypertension had been aggravated beyond the natural progression by his CAD.  The examiner reasoned that his hypertension was well-controlled on standard medications.  The examiner again noted that the Veteran was on two blood pressure medications when first seen by VA in 2004 and was still on two medications, with very good control of his blood pressure.  His BUN and Creatinine levels and his epidermal growth factor receptor were all within normal limits when recently checked.

The only evidence of record to support the Veteran's contentions is his statements and testimony.  The Veteran's statements do not establish a nexus between any acquired pathology and his military service or his service-connected diabetes mellitus or CAD.  Although lay evidence is acceptable to prove the occurrence of an injury during active duty or symptomatology over a period of time when such symptomatology is within the purview of or may be readily recognized by lay persons, lay testimony is not competent to prove a matter requiring medical expertise.  With regard to hypertension, it requires specialized training for a determination as to diagnosis and causation and is not susceptible of lay opinions on etiology.  See Woehlaert, supra; Jandreau, 492 F.3d at 1377, n. 4.  Therefore, the Board cannot give decisive probative weight to the opinions of the Veteran about the origins of his hypertension because he is not qualified to offer such opinions.  Likewise, his representative is not competent to provide a probative opinion on the question of etiology, either.

Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension, and thus, the benefit-of-the-doubt doctrine does not apply.  As such, the evidence is insufficient 

to support a grant of service connection.  Fagan, 573 F.3d at 1287; Ortiz, 274 F.3d at 1365.  


ORDER

Entitlement to service connection for hypertension is denied.


REMAND


As noted in the Introduction, there has been an initial RO adjudication of the claims of service connection for a back condition and hearing loss and a NOD as to their denial.  There has also been an award of service connection for diabetes mellitus, CAD, diabetic peripheral neuropathy of the bilateral lower extremities, status post trigger finger repair of the bilateral hands, and bilateral diabetic retinopathy with cataracts and a NOD as to the initial ratings assigned.  An SOC has not been issued. 

Under 38 U.S.C.A. § 7105(a) an appeal to the Board is initiated by an NOD and completed by a substantive appeal after an SOC is furnished to the Veteran.  In essence, the following sequence is required: there must be a decision by the RO, the claimant must express timely disagreement with the decision (by filing an NOD within one year of the date of mailing of notice of the RO decision), VA must respond by explaining the basis of the decision to the claimant (in the form of a SOC), and finally, the Veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200 , 20.201, 20.202, and 20.204.

Thus, the Veteran is entitled to an SOC, and the current lack of an SOC with respect to these claims is a procedural defect requiring remand.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2014); see also Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the SOC, the claims should be returned to the Board only if the Veteran perfects the appeal in a timely manner. See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

The RO should review the record and issue an appropriate SOC addressing the matter of entitlement to service-connection for a back condition and hearing loss and higher initial ratings for diabetes mellitus, CAD, diabetic peripheral neuropathy of the bilateral lower extremities, status post trigger finger repair of the bilateral hands, and bilateral diabetic retinopathy with cataracts.  The Veteran must be advised of the time limit for filing a substantive appeal, and that, in order for the Board to have jurisdiction in this matter, he must submit a timely substantive appeal following issuance of the SOC. If he timely perfects an appeal in the matter, it should be returned to the Board for appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


